PER CURIAM.
The controlling question in this case is whether the Department of Transportation (Department) may invoke the provisions of § 479.08, Florida Statutes, as authority for revocation of an outdoor advertising permit where a change in the Department’s own interpretation of certain other provisions of Chapter 479 is the sole basis for the Department’s decision that the permit it previously issued should now be revoked. This question has, of course, been answered adversely to the Department in numerous recent decisions of this court including Bill Salter Outdoor Advertising, Inc. v. Department of Transportation, 497 So.2d 695 (Fla. 1st DCA 1986), Tri-State Systems, Inc. v. Department of Transportation, 500 So.2d 182 (Fla. 1st DCA 1986), and Wainwright v. State of Florida, Department of Transportation, 488 So.2d 563 (Fla. 1st DCA 1986), among others.
REVERSED.
SMITH, THOMPSON and WIGGINTON, JJ., concur.